02/23/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                January 17, 2018 Session

              RONALD HENRY AHO v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Warren County
                Nos. F-13913, F-13974    Larry B. Stanley, Jr., Judge
                      ___________________________________

                           Nos. M2017-00163-CCA-R3-PC
                       ___________________________________


In 2012, the Warren County Grand Jury indicted Petitioner, Ronald Henry Aho, in case
number F-13913 for aggravated burglary and theft of property over $1,000 but less than
$10,000. Petitioner was also indicted in case number F-13974 for two counts each of
aggravated burglary and theft of property over $1,000 but less than $10,000. In January
2014, Petitioner entered best interest guilty pleas in case numbers F-13913 and F-13974
to a total of two counts of aggravated burglary and two counts of theft over $1,000 but
less than $10,000 in exchange for the dismissal of the remaining charges and the
dismissal of charges contained in three additional indictments. Pursuant to the plea
agreement, Petitioner was sentenced to serve a total effective sentence of twenty-three
years, with the first fifteen years to be served at sixty percent release eligibility and the
last eight years to be served at forty-five percent release eligibility. Petitioner filed a
petition for post-conviction relief, alleging that he received ineffective assistance of
counsel and that his pleas were unknowingly and involuntarily entered. Following an
evidentiary hearing, the post-conviction court denied relief. After review, we affirm the
judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and TIMOTHY L. EASTER, J., joined.

G. Jeff Cherry and Christopher Beauchamp (on appeal), Lebanon, Tennessee, and
Samuel F. Hudson (at hearing), Dunlap, Tennessee, for the appellant, Ronald Henry Aho.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Lisa Zavogiannis, District Attorney General; and Randal Gilliam, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                       OPINION

Plea Submission Hearing

        On January 29, 2014, Petitioner entered a best interest guilty plea, as a Career
Offender, to aggravated burglary and theft over $1,000 in case number F-13913 and
received concurrent sentences of fifteen years and twelve years, respectively, to serve in
the Department of Correction. In case number F-13974, Petitioner entered a best interest
guilty plea, as a Range III Persistent Offender, to one count each of aggravated burglary
and theft over $1,000. Pursuant to the plea agreement, Petitioner received concurrent
sentences of eight years with forty-five percent release eligibility on each count to be
served consecutively to his effective fifteen-year sentence with a sixty percent release
eligibility in case number F-13913, for a total effective sentence of twenty-three years in
the Department of Correction. Based on Petitioner’s plea, the State dismissed the two
remaining counts in case number F-13974, as well as the charges against Petitioner in
case numbers F-13975, F-13976, and F-13977.

       At the plea submission hearing, the State recited the following factual basis for
case number F-13913:

       [O]n October 18 of 2012, the State’s proof would have been that
       [Petitioner] broke into a home on Spring Street here in Warren County
       owned by Ms. Sheila Bates. Once inside, [he] obtained several items of
       property including several items of jewelry with a combined value in
       excess of a thousand dollars. [He] [l]eft the house with those items and was
       able to elude the police in that incident.

       The State recited the facts of case number F-13974, as follows:

       [A] burglary [also] occurred [] on October 18 of 2012 of a house on 70
       Underwood Road. Taken during that burglary were a Nintendo Wii, a
       PlayStation 2, approximately 100 DVD and BluRay videos, an HP Compaq
       notebook computer, a quantity of oxycodone and several other items and
       that burglary and theft occurred here in Warren County. The State’s proof
       would be that a short time later [Petitioner] was found in possession of that
       stolen property.

       ....




                                           -2-
       The State’s proof . . . would be . . . that they were found at a residence that
       [Petitioner] was associated with and there would have been proof linking
       him to that property.

       When questioned by the trial court, Petitioner agreed that he went over the plea
documents in both cases “thoroughly” with trial counsel. Petitioner testified that he
understood the nature of the charges to which the pleas were offered, the minimum and
maximum sentence on each charge if convicted, his right to counsel at every stage of the
proceedings, his right to plead not guilty, his right to a jury trial, his right to confront
adverse witnesses and bring his own witnesses, his right to remain silent, and his right to
appeal any resulting conviction or sentence. In accepting the terms of the plea
agreement, Petitioner affirmed that he was waiving each of those rights. He also agreed
that he was entering his pleas freely and voluntarily. Petitioner denied that he was
entering the pleas because he had been threatened to do so. The trial court found that
Petitioner understood his rights and made a knowing, voluntary, and understanding
waiver of his rights by pleading guilty. The trial court additionally found that there was a
factual basis for Petitioner’s pleas.

Post-Conviction Proceedings

        On January 30, 2015, Petitioner filed a timely pro se petition for post-conviction
relief, asserting that he was denied the effective assistance of counsel and that his best
interest plea was unknowing and involuntary due to Petitioner’s mental incompetence.
On February 8, 2015, the post-conviction court entered a preliminary order appointing
counsel for Petitioner. Petitioner later retained counsel to represent him. On May 27,
2015, Petitioner, through counsel, filed an amended petition for post-conviction relief.

       At an evidentiary hearing on the petition, Bud Sharp testified that he had been
practicing law for seven years when he was retained by Petitioner’s parents to represent
Petitioner in case number F-13913. Mr. Sharp stated that he met with Petitioner twice in
a three-week period regarding the case. He stated that he may have filed a discovery
motion but did not investigate any witnesses because he was on the case for only four
weeks. He stated that the case had not yet been set for trial when he withdrew from
representing Petitioner. Mr. Sharp recalled that he talked to Petitioner about entering a
best interest plea based on Petitioner’s extensive prior record, which consisted of “[forty]
something felony convictions[,]” the unpredictability of a jury trial, and the strength of
the State’s proof. Specifically, Mr. Sharp recalled from the police report that the victim
in case number F-13913 “pulled up to her house and [Petitioner] was in the house, came
out of the house, the car was sitting in the driveway, and she got his tag number and he
left.”

                                            -3-
         Although Mr. Sharp remembered Petitioner discussing matters unrelated to his
case, Mr. Sharp stated that this was not unusual because many of his clients tended to go
off subject. Mr. Sharp stated that Petitioner was “very intelligent[.]” Mr. Sharp stated
that he represented Petitioner in 2007 on a burglary and theft case and that Petitioner was
mentally competent when he entered his guilty plea on the case. He acknowledged that
he was aware Petitioner was drawing SSI disability, but he stated that he was not aware
of Petitioner’s being diagnosed with post-traumatic stress disorder or anti-social
personality disorder. Mr. Sharp stated that, if the case had proceeded to trial, he may
have had Petitioner undergo a forensic evaluation based on the Petitioner’s drawing
disability. Mr. Sharp denied telling Petitioner he should talk with the prosecutor. He
stated, “[Petitioner] may have written a letter to [the prosecutor]. My clients do not talk
to the State period. I do not want my clients talking to the State even though they may
have good intentions.” Mr. Sharp recalled that Petitioner’s parents retained co-counsel,
Steve Roller. Mr. Sharp talked to Mr. Roller over the phone about who would ultimately
handle the case and whether a plea agreement should be negotiated. They did not discuss
trial strategy. Mr. Sharp withdrew from the case on April 29, 2013.

       Steve Roller testified that he had been a practicing attorney since 1978. Mr. Roller
was retained by Petitioner’s parents to represent Petitioner after dismissing Mr. Sharp for
some unspecified reason. Mr. Roller recalled that a trial date had been set for one of
Petitioner’s cases. Mr. Roller did not recall Petitioner’s parents’ expressing concerns
about Petitioner’s mental health.

       Mr. Roller testified that he met with Petitioner in the Warren County Jail more
than once. During this time, Petitioner told Mr. Roller that he wanted to meet with the
prosecutor; however, the State was not interested in meeting with him. Mr. Roller
acknowledged that he scheduled a meeting with Petitioner and investigators Jason
Rowland and Barry Powers to discuss facts about “certain different cases[,]” despite
Petitioner not having an immunity agreement. Mr. Roller stated that he advised
Petitioner not to meet with the investigators, but Petitioner “insisted” on meeting with
them.

        Mr. Roller denied having any knowledge of Petitioner’s mental health issues.
However, he recalled an incident in which Petitioner lost his temper and acted in such a
way that guards interrupted their meeting and took Petitioner to his cell. Mr. Roller
testified that Petitioner demonstrated his understanding of the nature of the charges
against him by asking and answering relevant questions about the case. Petitioner was
“very educated with legal procedure and trial” due to his extensive criminal record.
Based on Petitioner’s participation in his defense, Mr. Roller did not see the need to have
Petitioner undergo a forensic evaluation.

                                           -4-
       Mr. Roller recalled that he was the subject of a complaint Petitioner filed with the
Board of Professional Responsibility (BPR). In his response to the complaint, Mr. Roller
stated that Petitioner had serious mental problems and that Petitioner had “a mental
breakdown at the jail[.]” Mr. Roller testified, however, that he was attempting to
describe the incident at the jail in which Petitioner lost his temper. Despite his letter to
the BPR, Mr. Roller did not believe that Petitioner lacked competency to participate in
his own defense. Mr. Roller acknowledged that he was required by the BPR to refund a
substantial amount of the money paid by Petitioner’s parents for his representation.

       Christopher Stanford testified that, at the time of the post-conviction hearing, he
had been practicing law for approximately nine years. He stated that about fifty percent
of his practice involved defending individuals charged with criminal offenses. Mr.
Stanford recalled that he was retained by Petitioner’s parents in 2013 to represent
Petitioner on his charges in multiple indictments. Petitioner’s parents also retained Lee
Nettles as a defense investigator. After being retained, Mr. Stanford and Mr. Nettles met
with Petitioner at a prison in West Tennessee for approximately three hours. Mr.
Stanford also obtained copies of the State’s discovery. Mr. Stanford recalled how
knowledgeable Petitioner was about his cases, and he testified that he observed nothing in
Petitioner’s behavior during their discussions to make him concerned about Petitioner’s
mental health and to warrant a forensic evaluation. He explained:

       . . . I never once had an inkling that [Petitioner] was unable to assist me
       with his defense. In fact, he was probably – he seemed fairly well-versed in
       the law. He seemed fairly able to point us in particular directions, able to
       give us theories of defense and so while he did have some scattered thought
       processes, . . . I mean, he would go down a rabbit trail and we would have
       to redirect him back to the main issue but other than that I didn’t notice
       anything about him that gave me cause for concern.

       Mr. Stanford testified that he learned of Petitioner’s extensive prior record when
the State filed its “Notice of Intent to Use Conviction for Impeachment.” He recalled that
the State elected to proceed to trial first on case number F-13913. He explained that,
once the State made its election, he and the defense investigator primarily focused their
investigative efforts on that case. Mr. Stanford recalled that he met with Petitioner at the
Warren County Jail after Petitioner was transferred to the jail about a week before trial.
He met with Petitioner “several times in a three[-]day period” to prepare Petitioner for
trial.

      Initially, the State refused to make a settlement offer, but Mr. Stanford eventually
convinced the prosecutor to make Petitioner an offer. He explained:

                                           -5-
       [I]t was my decision at that point that Petitioner needed to explore all
       reasonable offers before he made a decision about trying these cases[.] [I]t
       was my understanding that the DA wasn’t going to stop [trying Petitioner’s
       cases] until [the State] had the number that they wanted as far as sentencing
       goes. The initial offer was not acceptable to Petitioner.

During Petitioner’s time in the Warren County Jail, Mr. Stanford approached the prosecutor
and requested an agreement to continue the trial so that the parties could explore reaching a
negotiated settlement as Mr. Stanford could not adequately prepare for trial if he focused on
plea negotiations. He spent the next two to three days, in January 2014, going back and
forth between the prosecutor and Petitioner to settle the case.

       Mr. Stanford remembered an individual named Joe Holland.1 He recalled that
Petitioner wanted Mr. Holland charged with theft based on information Petitioner
provided to Mr. Stanford and Mr. Nettles. Petitioner was adamant that Mr. Holland was
criminally responsible for the offenses pending against Petitioner. Petitioner expressed
this belief to Mr. Stanford in person and through a thirteen-page letter written by
Petitioner, in which Petitioner stated that he expected Mr. Holland to be charged before
Petitioner’s trial. When pressed about whether anyone in Mr. Sanford’s office had
investigated Mr. Holland, Mr. Stanford said that he did not personally conduct the first
interview with witnesses but stated that Mr. Nettles would have done that. Based on
Petitioner’s thirteen-page letter, Mr. Stanford and Mr. Nettles investigated people
“surrounding Joe Holland.” Mr. Stanford believed that it would be helpful to talk to Mr.
Holland’s associates because they might be more willing to share information that Mr.
Holland was the person who had committed the crimes. Mr. Stanford recalled that he
received a letter from Barry McCormick, which indicated that certain stolen items had
been purchased from Mr. Holland.

       Mr. Stanford testified that he made a “strategic decision” that he needed to get
ready for one trial—the first case set for trial—and that he and Mr. Nettles needed to
focus the investigation on the individuals involved in that case. Regarding Petitioner’s
plea in case number F-13974, Mr. Stanford explained:

       The DA wanted a plea to the first case. That [case] was not an option. That
       was going to be part of the plea deal. [The prosecutor] . . . didn’t care
       which case [Petitioner] pled to after that. So we put the ball in
       [Petitioner’s] court and said, you pick. Which case do you want to plead
       to? And [Petitioner] wanted to plead to . . . [case number F-13974].

       1
          The record reflects that Mr. Holland was listed on the indictment in case number F-13974 as a
witness for the State.
                                                 -6-
        Mr. Stanford testified that Petitioner was “looking at a hundred plus years” based
on all the pending charges. He told Petitioner he would “be happy to try [the] case” but
that he wanted to also explore plea negotiations with the State. He explained that,
originally, the State’s plea offer included a much higher sentence but that Mr. Stanford
“eventually worked it down[.]” He talked to Petitioner about the facts of the case, the
perception of the jurors given those facts, and “what we thought the jury was likely to do
with that case[.]” Mr. Stanford believed that, as Petitioner realized his considerable
liability, Petitioner’s mood began to “shift[.]” Petitioner was “tearful,” “angry,” and
“very upset.” Mr. Stanford stated that Petitioner’s

       main concern was that he get out of prison or that . . . all these charges be
       dropped so he could spend the rest of his life with his lovely parents and I
       think he became very sad and very tearful when he realized that [there]
       might be a possibility that he might be in prison longer than they might
       live.

        Mr. Stanford explained that he had not subpoenaed witnesses the week before the
scheduled trial because the defense could not come up with any witnesses other than
character witnesses like Petitioner’s parents and Shelia Thompson. He explained that
Ms. Thompson was the only witness that the defense could find that corroborated
Petitioner’s version of events, but she would have “basically regurgitated . . . what
[Petitioner] had told her[.]” Mr. Stanford recalled that the victim in case number F-13913
was “clear as [] could be that it was [Petitioner]” who had been in her driveway.

       Mr. Stanford explained that most of his communication with Petitioner was
conducted through Petitioner’s parents and through letters that Petitioner sent to Mr.
Stanford. Mr. Stanford denied that Petitioner’s parents tried to set up a phone account
with him to use to communicate with Petitioner. Mr. Stanford stated that Mr. Nettles
never advised Petitioner that “if you don’t accept this plea then I’m going to have to go
out now and start subpoenaing witnesses[.]” He recalled that, on the day of the plea, the
court clerk or the trial court indicated that they needed to know if Petitioner intended to
enter the plea by a certain time that day so that the court would know whether or not to
call in the jury. However, there was not a deadline on the plea negotiations. Mr.
Stanford explained that the trial court would have granted a continuance because they had
spent so much time in plea negotiations rather than trial preparation. Mr. Stanford had
advised Petitioner not to testify based on Petitioner’s prior record. He stated that, once he
explained to Petitioner the details of his investigative findings and what the State’s proof
would be at trial, Petitioner told Mr. Stanford, “[G]et me the best number you can get
me[.]”

                                            -7-
        Mr. Stanford acknowledged that he did not file a motion challenging the State’s
use of Petitioner’s prior convictions to impeach Petitioner at trial. He agreed that many
of Petitioner’s prior convictions were very similar to the charges Petitioner was facing.
Mr. Stanford recalled that he and Mr. Nettles met several times to review and organize
discovery before the three-hour meeting with Petitioner. Mr. Stanford recalled that their
investigation showed that the State had a witness that would testify that Petitioner
possessed a weapon. The witness indicated Petitioner tried to give her two firearms.
Because of his substantial practice in federal court, Mr. Stanford was “very concerned”
that the federal prosecutors might seek to charge Petitioner under the Armed Career
Criminal Act, in which case Petitioner “would have been looking at . . . probably [thirty]
to life.” When Mr. Stanford approached the State about plea negotiations, Mr. Stanford
had a “gentlemen’s agreement” with the prosecutor that the prosecutor would not report
the firearms offense to the federal prosecutors. Mr. Stanford indicated that this was a
“big part” of why Petitioner chose to plead guilty to the two indictments.

        Mr. Stanford testified that Mr. Nettles spent over sixty hours investigating
Petitioner’s cases prior to the plea and then spent an additional twenty hours after the plea
trying to secure an indictment against Mr. Holland in Coffee County. Mr. Stanford stated
that Petitioner wanted to go to trial until the prosecutor agreed to enter into plea
negotiations. Petitioner then wanted to explore the possibility of a plea. Mr. Stanford
stated, “Once he realized that the State was willing to make an offer to him he was very
interested in how low we could get the number.” Mr. Stanford testified that he knew the
prosecutor would not object to a continuance of the trial and testified that he told
Petitioner about a possible continuance.

      Mr. Stanford said that he did not believe he would have been able to cross-
examine Mr. Holland about any pending charges he was facing.2 He did not think that
information would have been relevant and admissible. Petitioner provided Mr. Stanford
with a letter signed by Barry McCormick dated February 4, 2013, indicating Mr.
Holland’s potential “guilt and involvement in some of the matters.”3


        2
          At the post-conviction hearing, Petitioner made an offer of proof regarding Mr. Holland’s
conviction, submitting a Coffee County Grand Jury indictment charging Mr. Holland with theft over
$10,000 and a judgment of conviction showing that Mr. Holland pled guilty to the charge on January 20,
2016. It is not clear from the offer of proof the nature of Mr. Holland’s role in that offense. Moreover,
although it appears that some of the victims listed in the indictment correspond to the victims listed in the
indictments for case numbers F-13913 and F-13974, it is not clear from the record how Mr. Holland was
involved in the offenses to which Petitioner pled guilty or why Mr. Holland was charged in Coffee
County rather than Warren County.
        3
          It is unclear from the record whether Mr. Stanford’s reference to “some of the matters” meant
Petitioner’s cases.
                                                   -8-
        Lee Nettles testified that he owned a private investigation company, ICT
Investigations, in Manchester. Mr. Nettles explained that he had seventeen years’ prior
experience in law enforcement before beginning his work as a private investigator. Mr.
Nettles recalled that Petitioner’s parents hired him in July 2013, along with Mr. Stanford,
to assist with Petitioner’s defense. The following month, Mr. Nettles accompanied Mr.
Stanford to the prison in West Tennessee where Petitioner was being housed before trial
and met with Petitioner for three hours to discuss the cases against Petitioner. Mr.
Nettles recalled that, during the meeting, Petitioner asked him to investigate Mr.
Holland’s culpability in the burglaries and thefts. They “talked about each one of the[]
[Petitioner’s] individual cases and different pieces of stolen property that was at Mr.
Holland’s that . . . went to other people that [were] in the community.” In August 2013,
Mr. Nettles began conducting “computer intel work” on individuals who were supposed
to be in possession of stolen property they received from Mr. Holland. Mr. Nettles
attempted to find them, interview them, and tie the stolen items “back to Mr. Holland and
see what it had to do with [Petitioner].” Mr. Nettles noted that Mr. Holland made
statements to the Warren County Sheriff’s Department and the McMinnville City Police
Department indicating that he was involved “in this stolen property.” Following
Petitioner’s plea, Mr. Nettles took the information about Mr. Holland that he found
through his investigation to the Coffee County Sheriff’s Department.

        Mr. Nettles recalled that he received letters from Petitioner, and he met with
Petitioner’s parents multiple times. Additionally, Petitioner’s parents indicated to Mr.
Nettles that they were communicating with Petitioner regarding his cases during their
prison visitations. Mr. Nettles testified that he learned on September 3, 2013, that the
State intended to take case number F-13913 to trial first, and Mr. Stanford instructed him
to focus on that case. Mr. Nettles agreed that Mr. Holland had given two statements to
law enforcement regarding stolen property, but he stated that Mr. Holland “[d]idn’t have
anything to do with the burglary from [F-]13913.” Mr. Nettles explained, “I had
[Petitioner’s] theory about what happened [in case number F-13913]. So I began to
investigate it.” He interviewed Sandy Bratcher and obtained a statement from her in
October 2013. Petitioner told Mr. Nettles that Ms. Bratcher was present on the night
Petitioner allegedly burglarized the victim’s home. However, when Mr. Nettles spoke to
her, Ms. Bratcher denied knowing Petitioner. Mr. Nettles stated that he had known that
Ms. Bratcher had been in jail in Warren County, but he was unaware of the nature of the
charges. Mr. Nettles explained that he also interviewed another potential witness, Sheila
Thompson.

       Mr. Nettles recalled that Petitioner was “very specific” in the information that he
provided Mr. Nettles and Mr. Stanford. Mr. Nettles said that eventually some stolen
property was recovered, but he could not recall “which burglaries they came from[.]”
Mr. Nettles investigated Petitioner’s cases for about sixty hours prior to Petitioner’s
                                           -9-
entering a plea. Mr. Nettles explained that Petitioner’s parents paid him additional
money after Petitioner’s plea to locate more of the stolen property, hoping that it would
“help [Petitioner] get parole.” Accordingly, Mr. Nettles pursued the information received
from Petitioner with the Coffee County Sheriff’s Department. Mr. Nettles explained that
the property eventually recovered was not the stolen property at issue in case number F-
13913. Mr. Nettles stated that Mr. Holland was later indicted based on the information
provided by Petitioner.

       Barry McCormick testified that he first met Petitioner in December 2012, at the
Warren County Jail. Mr. McCormick explained that he was Petitioner’s cellmate for
several months. He recalled that Petitioner was “just emotionally wrecked” one day,
after Petitioner spoke to Investigator Rowland and Mr. Roller. Mr. McCormick claimed
that Petitioner began hallucinating, hearing voices, and Petitioner was paranoid that
others were going to hurt him. Mr. McCormick recalled that Petitioner was sent to
segregation for a few days after this event.

       Dr. David Solovey, an expert in clinical psychology, testified that he had been
hired to conduct a mental evaluation of Petitioner prior to the post-conviction hearing.
Dr. Solovey stated that he conducted the seven-and-a-half-hour evaluation on November
21, 2015. He interviewed Petitioner at the Bledsoe Correctional Complex, and he also
reviewed “some extensive mental health records” that were obtained from the Social
Security Administration and prior treatment facilities. Dr. Solovey testified that his
review of the records showed that Petitioner had a “significant history dating back to
elementary school.” From 1999 to 2012, Petitioner had twenty-one psychiatric
hospitalizations. The records indicated that Petitioner had “a variety of diagnoses
ranging from psychosis, suicidal depression, paranoia, post-traumatic stress disorder,
[and] chemical dependency.” Dr. Solovey testified that Petitioner had been prescribed
mood stabilizers, anti-depressants, and anti-psychotic medications at various times
throughout his life.

       Dr. Solovey stated that he diagnosed Petitioner as having a “schizoaffective
disorder which can be called a number of different things like bipolar disorder or mood
disorder and their underlying psychotic processes.” According to Dr. Solovey, Petitioner
provided a history of the days leading up to his entering the plea—“a Thursday, Friday,
and then a weekend and then a Monday.” Petitioner reported that it was a “very
stressful” time and that he felt increasing stress and pressure to enter the plea. Petitioner
explained to Dr. Solovey:

       Well, it was at first before it started he was fairly uplifted thinking that
       things were going to be okay and then the police started coming in and
       there was some reference to ATF and then the potential threat of having
                                           - 10 -
       something even worse occur, wasn’t allowed to talk to his parents. He
       wanted to talk to them to at least get some neutral person to discuss what it
       was all about and he felt there was just an absolute I have to do this or else.

       According to Dr. Solovey, Petitioner reported that he was taking an anti-
depressant while in prison, but he was not receiving an anti-psychotic medication. Dr.
Solovey stated that the lack of medication would have “really ma[d]e things much more
difficult for [Petitioner].” Dr. Solovey opined that Petitioner’s repeated hospitalizations
should have been “red flags” for counsel indicating that Petitioner needed to be evaluated
for competency to stand trial and to determine Petitioner’s mental health status at the time
of his plea “to see whether it would be knowingly and fully reasonably entered.” The
following exchange occurred during Dr. Solovey’s direct examination:

              Q. And sir, also pursuant to your evaluation you formed an opinion
       as to whether [Petitioner’s] guilty pleas were knowingly and voluntarily
       entered, did you not?

               A. I feel the pressure was there. He was poorly medicated and given
       that history that was just ever present that I think a full psychiatric
       evaluation or psychological forensic evaluation would have been relevant at
       least to determine that.

When asked again if Petitioner’s plea was knowing and voluntary, Dr. Solvey responded
that Petitioner “needed quite a bit more to really fully consider that before standing
before court.”

       On cross-examination, Dr. Solovey acknowledged that the medical records
indicated various treatment plans for Petitioner, which were appropriate for Petitioner’s
diagnosis. Dr. Solovey also stated that the results of his evaluation reflected Petitioner’s
condition on November 21, 2015, but that the results were consistent with Petitioner’s
history. Dr. Solovey tested Petitioner for competency to stand trial and found that
Petitioner was competent. He agreed that factors contributing to Petitioner’s competency
were the structured prison environment and being properly medicated. Dr. Solovey
agreed that Petitioner’s medical records indicated that Petitioner was being properly
medicated prior to his plea, but Petitioner told Dr. Solovey that he was un-medicated on
the day of the plea. Dr. Solovey opined that Petitioner had the capacity to understand
what would be in his “best interest” but that,

       when that agreement was made that was not a good time for [Petitioner],
       that was not what you would call a reasonable . . . appropriate time where
       he could fully consider everything that was going on and everything that
                                           - 11 -
       was involved with his plea, that he was probably . . . quite disturbed at that
       time.

        Petitioner’s father, Rodney Aho, testified that Petitioner had mental health
problems beginning at an early age. Mr. Aho agreed that Petitioner also struggled with
drug addictions and had a lengthy criminal record. Mr. Aho testified that he told Mr.
Sharp, Mr. Roller, and Mr. Stanford about Petitioner’s mental health issues. He stated
that Mr. Roller’s representation of Petitioner ended on bad terms, and Mr. Aho filed an
ethical complaint against Mr. Roller with the BPR; Mr. Roller had to provide Mr. Aho a
refund of $3,700 as a result of the complaint. Mr. Aho recalled that he offered to set up a
phone account for Mr. Nettles to talk to Petitioner, but Mr. Nettles said that “it wasn’t
necessary now.” Mr. Aho stated that the only direct communication Petitioner had with
Mr. Nettles and Mr. Stanford before January 2014 was the three-hour meeting at the
prison in West Tennessee. Mr. Aho recalled that, after Petitioner was transported to the
Warren County Jail in January 2014, he was able to speak to Petitioner over the telephone
at least two times before Petitioner entered his guilty plea. However, Mr. Aho explained,
“We really didn’t talk about a plea agreement. We . . . knew he was really upset and he
said, [‘T]hey’re not working with us, they’re not going to give us what we want.[’]”
During his phone calls with Petitioner before the plea, Mr. Aho “could tell [Petitioner]
was stressed out and ready to cry[.]” Mr. Aho testified, “I think [Petitioner] felt at that
time that [Mr.] Stanford wasn’t going to do anything for him, wasn’t going to go to trial.”
He claimed that he had very little communication with Mr. Nettles and Mr. Stanford,
although he recalled at least one meeting with Mr. Nettles at the Aho’s residence. Mr.
Aho also met with Mr. Nettles at least three times at Mr. Nettles’ office, and he met with
Mr. Stanford two or three times at Mr. Stanford’s office. Mr. Aho stated that he paid Mr.
Nettles additional money after Petitioner’s plea to further investigate items of stolen
property, which led to Mr. Holland’s arrest and conviction.

        Petitioner testified that he “had no choice” when he entered best interest pleas in
case number F-13913 and F-13974. Mr. Sharp initially represented Petitioner, and
Petitioner informed Mr. Sharp of his mental health history. Petitioner also told Mr. Sharp
that he had information that would help the State prosecute other cases. At Petitioner’s
arraignment hearing, Mr. Sharp told Petitioner to share the information with the State.
Later, Mr. Sharp visited Petitioner while Petitioner was incarcerated in the Warren
County Jail. Petitioner testified that, during this visit, Mr. Sharp told Petitioner that he
“ran his mouth too much” while they were standing at the booking area. Petitioner
testified that, after this interaction, he ended Mr. Sharp’s representation. Petitioner spoke
with Mr. Roller about representing him, and he informed Mr. Roller of his mental health
history. Petitioner informed Mr. Roller that he was receiving treatment for depression,
bipolar disorder, and post-traumatic stress disorder. Mr. Roller did not advise that
Petitioner should receive a forensic evaluation. Petitioner asked Mr. Roller to schedule a
                                           - 12 -
meeting with the State and gave Mr. Roller a letter from Barry McCormick that discussed
the location of stolen property. Petitioner gave Mr. Roller the letter hoping that the State
would recover the stolen property and charge Mr. Holland. Petitioner testified that Mr.
Roller did not use the letter in his case. Petitioner stated that Mr. Roller’s inaction made
him feel helpless, and he did not have confidence in Mr. Roller’s representation.
Petitioner testified that he never received discovery until he ended Mr. Roller’s
representation.

       On February 15, 2013, Mr. Roller brought two investigators to meet with
Petitioner at the jail. Petitioner hoped to arrange for immunity in exchange for the
information he had about the stolen property; however, no agreement was reached.
Petitioner told the investigators about seeing Mr. Holland with the stolen property, and
Mr. Roller never advised him to end the interview. At Petitioner’s arraignment hearing
on February 27, 2013, Mr. Roller said he would visit Petitioner, but he did not. Mr.
Roller met with Petitioner on March 15, 2013, and after this meeting, Petitioner
“snapped” and became depressed and paranoid. Petitioner believed that other inmates
were going to attack him, and he was placed in solitary confinement for seven days. On
April 5, 2013, Petitioner met with Mr. Roller for the last time. At this meeting, Mr.
Roller gave Petitioner his discovery. Petitioner testified that Mr. Roller only investigated
one witness, Monica Burgess, for his cases.

        Petitioner’s parents later hired Mr. Stanford to represent him. Mr. Stanford and
the defense investigator, Mr. Nettles, met with Petitioner while he was incarcerated in
West Tennessee in August 2013. Petitioner informed Mr. Stanford that he was taking
Paxil for his mental health issues. Mr. Stanford discussed with Petitioner whether
Petitioner should testify at trial, but Mr. Stanford did not file a motion to limit the State’s
ability to impeach Petitioner with his prior convictions. Petitioner believed that his cases
were proceeding to trial, and he asked Mr. Stanford to follow leads regarding the stolen
property. The only contact that Petitioner received from Mr. Stanford between the initial
meeting and his plea submission was a letter that Mr. Stanford wrote to the State
requesting to extend the trial date and to conduct fingerprint testing. On November 20,
2013, Petitioner wrote a letter to Mr. Stanford asking Mr. Stanford to investigate the
stolen property tied to Mr. Holland and requesting a mental health evaluation. Mr.
Stanford never responded to this letter. In January 2015, Petitioner was transferred to the
Warren County Jail for his trial. Mr. Stanford and Mr. Nettles met with Petitioner on
January 22, 2015. During this meeting, Petitioner believed that he was going to trial, and
he felt that a positive outcome was likely. Mr. Stanford conveyed a plea agreement to the
Petitioner with a twenty-five year sentence. Petitioner also discussed his other cases with
Mr. Stanford and Mr. Nettles.



                                            - 13 -
       The next day, Mr. Stanford and Mr. Nettles met with Petitioner again, and Mr.
Nettles told Petitioner that he could receive federal charges for gun offenses. Mr.
Stanford conveyed a new plea agreement to the Petitioner for a sentence of thirty years.
Regarding his mental state at this time, the Petitioner stated, “[T]he way they pushed it
and switched up on me there was no way in the world I could have went to court with
them to represent me and come out good. I would have been done [sic] worse than what
they were trying to do.” Mr. Nettles informed Petitioner that he had not subpoenaed any
witnesses. Petitioner stated that he felt that he had no choice but to enter a plea.
Petitioner began to sign the plea but asked to speak with his parents. Mr. Stanford
contacted the State, and around 3:27 p.m., Mr. Stanford informed Petitioner that the trial
court stated that the plea needed to be submitted by 4:00 p.m. Petitioner agreed that, at
the plea submission hearing, he testified that he “thoroughly” discussed the plea
agreement with Mr. Stanford. Petitioner noted that he had never proceeded to trial on
any of his previous criminal charges.

       On cross-examination, Petitioner agreed that he had a lengthy criminal history.
Petitioner also agreed that he understood the State’s allegations in case numbers F-13913
and F-13974. Petitioner agreed that he discussed these charges with his three attorneys.
Petitioner agreed that a witness in case number F-13913 had observed him at the offense
scene and identified him at the preliminary hearing. He also agreed that this witness
could have testified at his trial. Petitioner stated that, when he signed the plea agreement
documents, he understood what the terms of the agreement were. Petitioner agreed that
he testified during the plea submission hearing that no one had promised or threatened
anything to coerce him into entering a plea. On redirect examination, Petitioner testified
that he did not voluntarily enter his plea.

        At the conclusion of the hearing, the post-conviction court found that Petitioner’s
first two attorneys did not affect Petitioner’s case. The post-conviction court also found
that there was no evidence that “that Mr. Stanford and Mr. Nettles could have provided
some witnesses or statements or something to [Petitioner] or to the court that would have
significantly changed the outcome of the case as far as what they discovered.” The post-
conviction court found that Mr. Stanford was prepared for trial and that Mr. Nettles was
prepared to subpoena a defense witness to testify at trial. The post-conviction court
further noted that Mr. Stanford and the State agreed to continue Petitioner’s trial if
Petitioner rejected the plea agreement and that the trial court would not have opposed this
agreement to continue. The post-conviction court found that there was no evidence that
witnesses existed that could have testified at trial to impeach the State’s witnesses. The
post-conviction court found that Mr. Stanford’s representation was deficient for failing to
file a motion to exclude Petitioner’s prior record for impeachment purposes. However,
the post-conviction court concluded that the motion would not have affected Petitioner’s

                                           - 14 -
case because some of Petitioner’s prior convictions were admissible. The post-conviction
court concluded that Petitioner did not receive ineffective assistance of counsel.

        Regarding the voluntariness of Petitioner’s plea, the post-conviction court found
that Petitioner appeared to be competent when he entered his best interest plea. The post-
conviction court also found that, during the plea submission hearing, Petitioner “was very
alert and understanding and there was no question that he appeared to know what he was
doing.” The post-conviction court noted that Dr. Solovey testified that Petitioner had
depression, bipolar disorder, and post-traumatic stress disorder. However, the post-
conviction court concluded that Mr. Stanford’s representation was not ineffective for
failing to request a mental health evaluation for Petitioner “because he didn’t see
anything that caused him to believe that [Petitioner] was not competent.”

       Following the hearing, the post-conviction court entered a written order of its
findings of fact and conclusions of law and denied post-conviction relief. This timely
appeal follows.

Analysis

        On appeal, Petitioner contends that Mr. Stanford rendered ineffective assistance
based on counsel’s failure to issue subpoenas, file motions, and respond to the State’s
motion to use Petitioner’s prior convictions as impeachment evidence. Additionally,
Petitioner alleges that he gave Mr. Stanford and Mr. Nettles “the tools they needed to
secure a sound defense” by providing them with information about Mr. Holland but that
Mr. Stanford and Mr. Nettles failed to investigate that lead until after Petitioner’s plea.
Petitioner further asserts that Mr. Stanford and Mr. Nettles used unreasonable persuasion
to get Petitioner to sign the agreement. Petitioner asserts that they threatened him with a
federal firearms charge if he did not accept the State’s offer when “[l]ittle to no proof was
available to the government to support such a charge[,]” and Mr. Stanford failed to relay
to Petitioner the possibility of a continuance. The State responds that the post-conviction
court properly denied Petitioner relief on his claim that his plea was involuntarily and
unknowingly entered due to ineffective assistance of counsel.

       Post-conviction relief is available when a “conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. In
order to prevail on a petition for post-conviction relief, a petitioner must prove all factual
allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828, 830 (Tenn.
2003). Post-conviction relief cases often present mixed questions of law and fact. See
Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound by the
post-conviction court’s factual findings unless the evidence preponderates against such
                                            - 15 -
findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing the
post-conviction court’s factual findings, this court does not reweigh the evidence or
substitute its own inferences for those drawn by the post-conviction court. Id.; Fields, 40
S.W.3d at 456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally,
“questions concerning the credibility of the witnesses, the weight and value to be given
their testimony, and the factual issues raised by the evidence are to be resolved by the
[post-conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579);
see also Kendrick, 454 S.W.3d at 457. The trial court’s conclusions of law and
application of the law to factual findings are reviewed de novo with no presumption of
correctness. Kendrick, 454 S.W.3d at 457.

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel,
a petitioner must prove: (1) that counsel’s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);
see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same
standard for ineffective assistance of counsel applies in both federal and Tennessee
cases). Both factors must be proven in order for the court to grant post-conviction relief.
Strickland, 466 U.S. at 687; Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363,
370 (Tenn. 1996). Accordingly, if we determine that either factor is not satisfied, there is
no need to consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007)
(citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel’s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct,
and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S.
at 689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful,
tactical decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel’s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel’s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

       Even if counsel’s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong
                                            - 16 -
of the Strickland analysis, the petitioner “must show that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks
omitted).

       A substantially similar two-prong standard applies when the petitioner challenges
counsel’s performance in the context of a guilty plea. Hill v. Lockhart, 474 U.S. 52, 58
(1985); Don Allen Rodgers v. State, No. W2011-00632-CCA-R3-PC, 2012 WL 1478764,
at *4 (Tenn. Crim. App. April 26, 2012), no perm app. filed. First, the petitioner must
show that his counsel’s performance fell below the objective standards of reasonableness
and professional norms. See Hill, 474 U.S. at 58. Second, “in order to satisfy the
‘prejudice’ requirement, the [petitioner] must show that there is a reasonable probability
that, but for counsel’s errors, he would have not have pleaded guilty and would have
insisted on going to trial.” Id. at 59.

       Whether a guilty plea is intelligent and voluntary is a mixed question of law and
fact. Jaco, 120 S.W.3d at 830-31. Therefore, in such cases we review the post-
conviction court’s findings of fact de novo with a presumption of correctness. Id. The
post-conviction court’s findings of law are reviewed purely de novo. Id.

       When reviewing a guilty plea, this court looks to both the federal standard as
announced in the landmark case Boykin v. Alabama, 395 U.S. 238 (1969), and the state
standard as announced in State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), superseded on
other grounds by Tenn. R. Crim. P. 37(b) and Tenn. R. App. P. 3(b). Don Allen Rodgers,
2012 WL 1478764, at *5. Under the federal standard, there must be an affirmative
showing that the plea was “intelligent and voluntary.” Boykin, 395 U.S. at 242.
Likewise, the Tennessee Supreme Court has held that “the record of acceptance of a
defendant’s plea of guilty must affirmatively demonstrate that his decision was both
voluntary and knowledgeable, i.e. that he has been made aware of the significant
consequences of such a plea . . . .” Mackey, 553 S.W.2d at 340. “[A] plea is not
‘voluntary’ if it is the product of ‘[i]gnorance, incomprehension, coercion, terror,
inducements, [or] subtle or blatant threats . . . .” Blankenship v. State, 858 S.W.2d 897,
904 (Tenn. 1993) (quoting Boykin, 395 U.S. at 242-43).

       In order to determine whether a plea is intelligent and voluntary, the trial court
must “canvass[] the matter with the accused to make sure he has a full understanding of
what the plea connotes and of its consequence.” Boykin, 395 U.S. at 244. The trial court
looks to several factors before accepting a plea, including:



                                           - 17 -
       [T]he relative intelligence of the defendant; degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel
       and had the opportunity to confer with counsel about the options available
       to him; the extent of advice from counsel and the court concerning the
       charges against him; and the reasons for his decision to plead guilty,
       including a desire to avoid a greater penalty that might result from a jury
       trial.

Blankenship, 858 S.W.2d at 904; Howell v. State, 185 S.W.3d 319, 330-31 (Tenn. 2006).
Once the trial court has conducted a proper plea colloquy, it discharges its duty to assess
the voluntary and intelligent nature of the plea and creates an adequate record for any
subsequent review. Boykin, 395 U.S. at 244.

       Statements made by a petitioner, his attorney, and the prosecutor during the plea
colloquy, as well as any findings made by the trial court in accepting the plea, “constitute
a formidable barrier in any subsequent collateral proceedings.” Blackledge v. Allison,
431 U.S. 63, 73-74 (1977). Statements made in open court carry a strong presumption of
truth, and to overcome such presumption, a petitioner must present more than
“conculsory allegations unsupported by specifics.” Id. at 74.

Ineffective Assistance of Counsel

       Petitioner contends that Mr. Stanford rendered ineffective assistance based on
counsel’s failure to adequately prepare for trial. He asserts that Mr. Stanford failed to
issue subpoenas, investigate Mr. Holland, and respond to the State’s motion to use
Petitioner’s prior convictions as impeachment evidence.

       The record reflects that, after they were retained, Mr. Stanford and Mr. Nettles
obtained a copy of the State’s discovery and met with Petitioner for three hours.
Petitioner was adamant that Mr. Holland was criminally responsible for the offenses
pending against Petitioner. Based on Petitioner’s assertions regarding Mr. Holland’s
involvement, Mr. Stanford and Mr. Nettles investigated people “surrounding Joe
Holland.” Mr. Stanford believed that it would be helpful to talk to Mr. Holland’s
associates because they might be more willing to share information that Mr. Holland was
the person who had committed the crimes. Mr. Nettles spent over sixty hours
investigating Petitioner’s cases prior to the plea. Mr. Nettles interviewed multiple
witnesses, including Sandy Bratcher, Monica Burgess, and Sheila Thompson. He
conducted “computer intel work” on the individuals who were supposed to be in
possession of stolen items received from Mr. Holland. Mr. Nettles attempted to find
them, interview them, and tie the stolen items “back to Mr. Holland and see what it had to
do with [Petitioner].” Mr. Nettles agreed that Mr. Holland was later indicted based on the
                                           - 18 -
information provided by Petitioner, but he stated that Mr. Holland “[d]idn’t have
anything to do with the burglary from [F-]13913.” He explained that the property
eventually recovered was not the stolen property at issue in case number F-13913.

        When the State elected to proceed to trial first on case number F-13913, Mr.
Stanford testified that he made a “strategic decision” that he and Mr. Nettles needed to
focus the investigation on the individuals involved in that case. Mr. Stanford recalled
that the victim in case number F-13913 was “clear as [] could be that it was [Petitioner]”
who had been in her driveway. Mr. Stanford met with Petitioner at the Warren County
Jail after Petitioner was transferred to the jail about a week before trial. He met with
Petitioner “several times in a three[-]day period” to prepare Petitioner for trial. Mr.
Stanford explained that he had not subpoenaed witnesses because the defense
investigation did not discover any witnesses other than Shelia Thompson and character
witnesses like Petitioner’s parents. He explained that Ms. Thompson was the only
witness that the defense could find that corroborated Petitioner’s version of events, but
she would have “basically regurgitated . . . what [Petitioner] had told her[.]” Mr.
Stanford testified that he approached the State about a potential plea agreement and
worked for several days with the prosecutor to reach an agreement that was in
Petitioner’s best interest. Mr. Stanford testified that he knew the prosecutor would not
object to a continuance of the trial if plea negotiations broke down, and Mr. Stanford told
Petitioner about a possible continuance.

        We agree with the post-conviction court that Mr. Stanford was prepared for trial
and was prepared to subpoena at least one witness to testify on Petitioner’s behalf if the
case went to trial. Mr. Stanford communicated to Petitioner that the State agreed to
continue Petitioner’s trial if Petitioner rejected the plea agreement and that the trial court
would not have opposed this agreement to continue. Moreover, the record shows that
Petitioner’s defense team adequately investigated the background of Mr. Holland, and
Mr. Stanford was prepared to effectively cross-examine him. Petitioner failed to
establish or explain how evidence of Mr. Holland’s apparent involvement in some of the
thefts would have affected his decision to go to trial in case number F-13913. Mr. Nettles
testified that Mr. Holland had no involvement in case number F-13913, and Mr. Stanford
stated that the victim in that case was “clear as [she] could be that it was [Petitioner]”
who had been in her driveway at the time of the burglary. Although in his brief Petitioner
characterizes Mr. Holland as a key witness for the State in case number F-13974, the
evidence presented at the hearing fails to establish this claim. Moreover, it is not clear
from the record what additional charges Petitioner was facing in case numbers F-13975,
F-13976, and F-13977, which were dismissed by the State as part of Petitioner’s plea
agreement, or the strength of the evidence against Petitioner in those cases. It is,
therefore, impossible for this court to conclude that but for trial counsel’s alleged errors,

                                            - 19 -
Petitioner “would not have pleaded guilty and would have insisted on going to trial” in
these cases. Hill, 474 U.S. at 59. Petitioner is not entitled to relief.

       Regarding Petitioner’s claim that Mr. Stanford was ineffective for failing to
respond to the State’s motion to use Petitioner’s prior convictions as impeachment
evidence, the post-conviction court concluded that Mr. Stanford’s performance was
deficient but that Petitioner was not prejudiced “because some, if not several, of
Petitioner’s prior convictions would have been allowed by the [trial court] for
impeachment.” We agree with the post-conviction court’s assessment that Petitioner
failed to establish prejudice. The State’s “Notice of Intent to Use Conviction for
Impeachment” reflects that Petitioner had a total of thirty-two prior convictions, the
majority of which were felony convictions. The Petitioner failed to establish that, had
Mr. Stanford filed a motion challenging the State’s notice, the trial court would have
precluded the State’s use of Petitioner’s prior convictions as impeachment. Accordingly,
Petitioner has not shown that he was denied the effective assistance of counsel, and he is
not entitled to relief.

Unknowing and Involuntary Guilty Plea

       Petitioner further asserts that trial counsel and the defense investigator used
unreasonable persuasion to get Petitioner to sign the agreement. Petitioner asserts that
they threatened him with a federal firearms charge if he did not accept the State’s offer
when “[l]ittle to no proof was available to the government to support such a charge.”

        Here, the record reflects that, during the defense investigation, Mr. Stanford and
Mr. Nettles learned that the State had a witness that would testify that Petitioner had
possession of a weapon. Mr. Stanford explained that the witness indicated Petitioner
tried to give her two firearms, which were a part of one of the cases pending against
Petitioner. Because of his substantial practice in federal court, Mr. Stanford was “very
concerned” that the federal prosecutors might seek to charge Petitioner under the Armed
Career Criminal Act, in which case Petitioner “would have been looking at . . . probably
[thirty] to life.” When Mr. Stanford approached the State about plea negotiations, Mr.
Stanford had a “gentlemen’s agreement” with the prosecutor that the prosecutor would
not report the firearms offense to the federal prosecutors. Mr. Stanford indicated that this
was a “big part” of why Petitioner chose to plead guilty to the two indictments.

        The guilty plea hearing transcript reflects that, when questioned by the trial court,
Petitioner agreed that he went over the plea documents in both cases “thoroughly” with
trial counsel. Petitioner testified that he understood the nature of the charges to which the
pleas were offered, the minimum and maximum sentence on each charge if convicted, his
right to counsel at every stage of the proceedings, his right to plead not guilty, his right to
                                            - 20 -
a jury trial, his right to confront adverse witnesses and bring his own witnesses, his right
to remain silent, and his right to appeal any resulting conviction or sentence. In accepting
the terms of the plea agreement, Petitioner affirmed that he was waiving each of those
rights. He also agreed that he was entering his pleas freely and voluntarily. Petitioner
denied that he was entering the pleas because he had been threatened to do so. The trial
court found that Petitioner understood his rights and made a knowing, voluntary, and
understanding waiver of his rights by pleading guilty.

        Upon review, we agree with the post-conviction court’s assessment that
Petitioner’s best interest pleas were entered knowingly and voluntarily. Mr. Stanford
testified that Petitioner was able to write very coherently, was able to pass along volumes
of information to him about the cases (such as specific times and the people involved),
understood the potential sentences he was facing, and understood that additional charges
could possibly result from his alleged possession of a firearm based on his previous
felony convictions. Petitioner declared in open court that his plea was knowing and
voluntary, and the post-conviction court recalled that the Petitioner was very alert during
said plea process such that there was no question that he appeared to know and
understand what he was doing. The record also shows that Petitioner had a very
extensive criminal record and great familiarity with the criminal justice system.
Petitioner entered his guilty plea to avoid a greater penalty that might have resulted had
Petitioner’s cases proceeded to trial, as well as to avoid the possibility of a federal
firearms charge. That Petitioner was facing the possibility of a lengthier sentence if
convicted at trial did not render his plea involuntary. See Blankenship, 858 S.W.2d at
904. Under the totality of the circumstances, Petitioner’s plea was knowingly and
voluntarily entered. He is not entitled to post-conviction relief on this claim.

                                     CONCLUSION

       Based on the foregoing reasoning and authorities, we affirm the post-conviction
court’s denial of Petitioner’s petition for post-conviction relief.


                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE




                                           - 21 -